DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 10/18/2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/14/2020 and 8/21/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowan et al. (US 2014/0276039; hereafter Cowan).

In regard to claim 2, Cowan discloses wherein a manifold (270' with 275, Fig. 2B) is adjacent to the hollow body and includes a front path, a rear path and a staged delivery path, the front path selectively alignable with the front port, the rear path selectively alignable with the rear port, and the staged delivery path selectively alignable simultaneously with both the front port and the rear port ("A first state, as depicted in position (a), allows contents to flow from both the tip 210 and the transfer tube 270 to the outlet port 280. A second state, as depicted in position (b), only allows contents from the transfer tube 270 to be dispensed into the outlet port 280, as it blocks the contents in the tip 210. A third state, as depicted in position (c), only allows contents from the tip 210 to be dispensed into the outlet port 280, as it blocks the contents in the transfer tube 270.", para [0035], Fig. 3).
In regard to claim 3, Cowan discloses wherein said manifold is adjustable to align one of the paths thereof with at least one of the ports thereof ("A third state, as depicted in position (c), only allows contents from the tip 210 to be dispensed into the outlet port 280, as it blocks the contents in the transfer tube 270.", para [0035], Fig. 3).
In regard to claim 8, Cowan discloses wherein a front valve of the syringe is interposed between the input/output tip and the space within the hollow body between the piston and the proximal end of the hollow body (valve 275 between outlet 280 and first chamber 260, see Fig. 2B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan in view of Kennerly (US 0,857,739 A).
In regard to claim 4, Cowan discloses all of the limitations recited in claim 3 but fails to expressly disclose wherein said manifold is adjustable by rotating.
Kennerly discloses a valve (11, 13) which is rotatable to provide and prevent access to a syringe chamber.
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modify the device of Cowan with the rotatable valve of Kennerly to provide the syringe with a rotatable means for activating the valve.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan in view of Pizzino (US 4,610,666 A).
In regard to claim 5, Cowan discloses all of the limitations recited in claim 3 but fails to expressly disclose wherein said manifold is adjustable by linear translation.
Pizzino discloses a valve (40) which is linear translatable to provide and prevent access to a syringe chamber.
.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan in view of Thorne, Jr. et al. (9,950,114; hereafter Thorne).
In regard to claims 6-7, Cowan discloses all of the limitations recited in claim 1 but fails to expressly disclose wherein said hollow body is at least partially transparent and with graduation marks provided thereon and indicia visible adjacent to the graduation lines, the graduation marks beginning on a portion of the hollow body spaced from the proximal end by a distance similar to a length of the piston as is recited in claim 6 and wherein said hollow body includes two sets of graduation marks and indicia, one of which sets of graduation marks and indicia beginning at a location spaced from the proximal end of the hollow body by a distance similar to a length of the piston, and the other of the set of graduation marks and indicia beginning at the proximal end of the syringe as is recited in claim 7.
Thorne discloses an analogous syringe (60; see Figure 12) comprising graduation marks (210, 220) and indicia (240, 250) adjacent to the graduation lines, the graduation marks (220) beginning on a portion of the hollow body spaced from the proximal end by a distance similar to a length of the piston, the other set of graduation marks (210) beginning at the proximal end of the syringe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cowan with the graduation .
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783